

114 S14 RS: Combating Global Corruption Act of 2021
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 88117th CONGRESS1st SessionS. 14IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mr. Cardin (for himself, Mr. Young, Mr. Merkley, Mr. Durbin, Mr. Wyden, Mr. Coons, Mr. Whitehouse, Ms. Sinema, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 24, 2021Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo identify and combat corruption in countries, to establish a tiered system of countries with respect to levels of corruption by their governments and their efforts to combat such corruption, and to evaluate foreign persons engaged in grand corruption for inclusion as specially designated nationals under the Global Magnitsky Human Rights Accountability Act.1.Short titleThis Act may be cited as the Combating Global Corruption Act of 2021.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Armed Services of the Senate;(C)the Committee on Appropriations of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Armed Services of the House of Representatives; and(F)the Committee on Appropriations of the House of Representatives.(2)Corrupt actorThe term corrupt actor means—(A)any foreign person or entity that is a government official or government entity responsible for, or complicit in, an act of corruption; and(B)any company, in which a person or entity described in subparagraph (A) has a significant stake, which is responsible for, or complicit in, an act of corruption.(3)CorruptionThe term corruption means the exercise of public power for private gain, including by bribery, nepotism, fraud, or embezzlement.(4)Grand corruptionThe term grand corruption means corruption committed at a high level of government that—(A)distorts policies or the central functioning of the country; and(B)enables leaders to benefit at the expense of the public good.(5)Petty corruptionThe term petty corruption means the abuse of entrusted power by low- or mid-level public officials in their interactions with ordinary citizens.3.Publication of tiered ranking list(a)In generalThe Secretary of State shall annually publish, on a publicly accessible website, a tiered ranking of all foreign countries.(b)Tier 1 countriesA country shall be ranked as a tier 1 country in the ranking published under subsection (a) if the government of such country is complying with the minimum standards set forth in section 4.(c)Tier 2 countriesA country shall be ranked as a tier 2 country in the ranking published under subsection (a) if the government of such country is making efforts to comply with the minimum standards set forth in section 4, but is not achieving the requisite level of compliance to be ranked as a tier 1 country.(d)Tier 3 countriesA country shall be ranked as a tier 3 country in the ranking published under subsection (a) if the government of such country is making de minimis or no efforts to comply with the minimum standards set forth in section 4.4.Minimum standards for the elimination of corruption and assessment of efforts to combat corruption(a)In generalThe government of a country is complying with the minimum standards for the elimination of corruption if the government—(1)has enacted laws and established government structures, policies, and practices that prohibit corruption, including grand corruption and petty corruption;(2)enforces the laws described in paragraph (1) by punishing any person who is found, through a fair judicial process, to have violated such laws;(3)prescribes punishment for grand corruption that is commensurate with the punishment prescribed for serious crimes;(4)prescribes punishment for petty corruption that—(A)provides a sufficiently stringent deterrent; and(B)adequately reflects the nature of the offense; and(5)is making serious and sustained efforts to eliminate corruption.(b)Factors for assessing government efforts To combat corruptionIn determining whether a government is making serious and sustained efforts to eliminate corruption, the Secretary of State shall consider—(1)whether the government of the country vigorously investigates and prosecutes acts of corruption and convicts and sentences persons responsible for such acts that take place wholly or partly within such country, including, as appropriate, requiring incarceration of individuals convicted of such acts;(2)whether the government of the country vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate corruption, including nationals of the country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions, who engage in or facilitate severe forms of corruption;(3)whether the government of the country has adopted measures to prevent corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of corruption;(4)what steps the government of the country has taken to prohibit government officials from participating in, facilitating, or condoning corruption, including the investigation, prosecution, and conviction of such officials;(5)the extent to which the country provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat corruption, including reporting, investigating, and monitoring;(6)whether an independent judiciary or judicial body in the country responsible for, and effectively capable of, deciding corruption cases impartially, on the basis of facts and in accordance with the law, without any restrictions, improper influences, inducements, pressures, threats, or interferences (direct or indirect) from any quarter or for any reason;(7)whether the government of the country is assisting in international investigations of trans­na­tion­al corruption networks and in other cooperative efforts to combat grand corruption, including cooperating with the governments of other countries to extradite corrupt actors;(8)whether the government of the country recognizes the rights of victims of corruption, ensures their access to justice, and takes steps to prevent victims from being further victimized or persecuted by corrupt actors, government officials, or others;(9)whether the government of the country refrains from prosecuting victims of corruption or whistleblowers due to such persons having assisted in exposing corruption, and refrains from other discriminatory treatment of such persons; and(10)such other information relating to corruption as the Secretary of State considers appropriate.5.Imposition of sanctions under Global Magnitsky Human Rights Accountability Act(a)In generalThe Secretary of State, in coordination with the Secretary of the Treasury, shall evaluate foreign persons engaged in grand corruption in all countries identified as tier 3 countries under section 3 for the imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(b)Report requiredNot later than 60 days after publishing the list required by section 3(a), the Secretary of State shall submit to the committees specified in subsection (e) a report that includes—(1)a list of foreign persons evaluated under subsection (a);(2)a list of foreign persons with respect to which the President imposed sanctions pursuant to that evaluation;(3)the dates on which such sanctions were imposed; and(4)the reasons for imposing such sanctions.(c)Form of report(1)In generalEach report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.(2)ExceptionThe name of a foreign person to be included in the list required by subsection (b)(1) may be submitted in the classified annex authorized by paragraph (1) only if the President—(A)determines that it is vital for the national security interests of the United States to do so;(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act; and(C)not later than 15 days before submitting the name in the classified annex, provides to the committees specified in subsection (e) notice of, and a justification for, including the name in the classified annex despite any publicly available credible information indicating that the person engaged in an activity that would subject the person to the imposition of sanctions under the Global Magnitsky Human Rights Accountability Act.(d)Public availability of report(1)In generalThe unclassified portion of the report required by subsection (b) shall be made available to the public, including through publication in the Federal Register.(2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (b)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.(e)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and(2)the Committee on Appropriations, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives. 6.Designation of embassy anti-corruption points of contact(a)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified as tier 2 or tier 3 under section 3, or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission's designee.(b)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for coordinating and overseeing the implementation of a whole-of-government approach among the relevant Federal departments and agencies operating programs that—(1)promote good governance in foreign countries; and(2)enhance the ability of such countries—(A)to combat public corruption; and(B)to develop and implement corruption risk assessment tools and mitigation strategies.(c)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under subsection (a). 1.Short titleThis Act may be cited as the Combating Global Corruption Act of 2021.2.DefinitionsIn this Act:(1)Corrupt actorThe term corrupt actor means—(A)any foreign person or entity that is a government official or government entity responsible for, or complicit in, an act of corruption; and(B)any company, in which a person or entity described in subparagraph (A) has a significant stake, which is responsible for, or complicit in, an act of corruption.(2)CorruptionThe term corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement.(3)Significant corruptionThe term significant corruption means corruption committed at a high level of government that has some or all of the following characteristics:(A)Illegitimately distorts major decision-making, such as policy or resource determinations, or other fundamental functions of governance.(B)Involves economically or socially large-scale government activities. 3.Publication of tiered ranking list(a)In generalThe Secretary of State shall annually publish, on a publicly accessible website, a tiered ranking of all foreign countries.(b)Tier 1 countriesA country shall be ranked as a tier 1 country in the ranking published under subsection (a) if the government of such country is complying with the minimum standards set forth in section 4.(c)Tier 2 countriesA country shall be ranked as a tier 2 country in the ranking published under subsection (a) if the government of such country is making efforts to comply with the minimum standards set forth in section 4, but is not achieving the requisite level of compliance to be ranked as a tier 1 country.(d)Tier 3 countriesA country shall be ranked as a tier 3 country in the ranking published under subsection (a) if the government of such country is making de minimis or no efforts to comply with the minimum standards set forth in section 4.4.Minimum standards for the elimination of corruption and assessment of efforts to combat corruption(a)In generalThe government of a country is complying with the minimum standards for the elimination of corruption if the government—(1)has enacted and implemented laws and established government structures, policies, and practices that prohibit corruption, including significant corruption;(2)enforces the laws described in paragraph (1) by punishing any person who is found, through a fair judicial process, to have violated such laws;(3)prescribes punishment for significant corruption that is commensurate with the punishment prescribed for serious crimes; and(4)is making serious and sustained efforts to address corruption, including through prevention.(b)Factors for assessing government efforts To combat corruptionIn determining whether a government is making serious and sustained efforts to address corruption, the Secretary of State shall consider, to the extent relevant or appropriate, factors such as—(1)whether the government of the country has criminalized corruption, investigates and prosecutes acts of corruption, and convicts and sentences persons responsible for such acts over which it has jurisdiction, including, as appropriate, incarcerating individuals convicted of such acts; (2)whether the government of the country vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate corruption, including nationals of the country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions, who engage in or facilitate significant corruption;(3)whether the government of the country has adopted measures to prevent corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of corruption;(4)what steps the government of the country has taken to prohibit government officials from participating in, facilitating, or condoning corruption, including the investigation, prosecution, and conviction of such officials;(5)the extent to which the country provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat corruption, including reporting, investigating, and monitoring;(6)whether an independent judiciary or judicial body in the country is responsible for, and effectively capable of, deciding corruption cases impartially, on the basis of facts and in accordance with the law, without any improper restrictions, influences, inducements, pressures, threats, or interferences (direct or indirect);(7)whether the government of the country is assisting in international investigations of transnational corruption networks and in other cooperative efforts to combat significant corruption, including, as appropriate, cooperating with the governments of other countries to extradite corrupt actors;(8)whether the government of the country recognizes the rights of victims of corruption, ensures their access to justice, and takes steps to prevent victims from being further victimized or persecuted by corrupt actors, government officials, or others;(9)whether the government of the country protects victims of corruption or whistleblowers from reprisal due to such persons having assisted in exposing corruption, and refrains from other discriminatory treatment of such persons;(10)whether the government of the country is willing and able to recover and, as appropriate, return the proceeds of corruption;(11)whether the government of the country is taking steps to implement financial transparency measures in line with the Financial Action Task Force recommendations, including due diligence and beneficial ownership transparency requirements; (12)whether the government of the country is facilitating corruption in other countries in connection with state-directed investment, loans or grants for major infrastructure, or other initiatives; and(13)such other information relating to corruption as the Secretary of State considers appropriate.(c)Assessing government efforts to combat corruption in relation to relevant international commitmentsIn determining whether a government is making serious and sustained efforts to address corruption, the Secretary of State shall consider the government of a country’s compliance with the following, as relevant:(1)The Inter-American Convention against Corruption of the Organization of American States, done at Caracas March 29, 1996.(2)The Convention on Combating Bribery of Foreign Public Officials in International Business Transactions of the Organisation of Economic Co-operation and Development, done at Paris December 21, 1997 (commonly referred to as the Anti-Bribery Convention).(3)The United Nations Convention against Transnational Organized Crime, done at New York November 15, 2000.(4)The United Nations Convention against Corruption, done at New York October 31, 2003.(5)Such other treaties, agreements, and international standards as the Secretary of State considers appropriate. 5.Imposition of sanctions under Global Magnitsky Human Rights Accountability Act(a)In generalThe Secretary of State, in coordination with the Secretary of the Treasury, should evaluate whether there are foreign persons engaged in significant corruption for the purposes of potential imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note)— (1)in all countries identified as tier 3 countries under section 3; or(2)in relation to the planning or construction or any operation of the Nord Stream 2 pipeline. (b)Report requiredNot later than 180 days after publishing the list required by section 3(a) and annually thereafter, the Secretary of State shall submit to the committees specified in subsection (f) a report that includes— (1)a list of foreign persons with respect to which the President imposed sanctions pursuant to the evaluation under subsection (a);(2)the dates on which such sanctions were imposed; (3)the reasons for imposing such sanctions; and(4)a list of all foreign persons found to have been engaged in significant corruption in relation to the planning, construction, or operation of the Nord Stream 2 pipeline.(c)Form of reportEach report required by subsection (b) shall be submitted in unclassified form but may include a classified annex. (d)Briefing in lieu of reportThe Secretary of State, in coordination with the Secretary of the Treasury, may (except with respect to the list required by subsection (b)(4)) provide a briefing to the committees specified in subsection (f) instead of submitting a written report required under subsection (b), if doing so would better serve existing United States anti-corruption efforts or the national interests of the Untied States. (e)Termination of requirements relating to Nord Stream 2The requirements under subsections (a)(2) and (b)(4) shall terminate on the date that is 5 years after the date of the enactment of this Act. (f)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives. 6.Designation of embassy anti-corruption points of contact(a)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified as tier 2 or tier 3 under section 3, or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission's designee.(b)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for enhancing coordination and promoting the implementation of a whole-of-government approach among the relevant Federal departments and agencies undertaking efforts to—(1)promote good governance in foreign countries; and(2)enhance the ability of such countries—(A)to combat public corruption; and(B)to develop and implement corruption risk assessment tools and mitigation strategies.(c)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under subsection (a). June 24, 2021Reported with an amendment